Citation Nr: 1512467	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-29 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to October 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision.  The case is currently under the jurisdiction of the VA RO in Waco, Texas.

In January 2015, the Veteran presented sworn testimony during a Travel Board hearing in Waco, Texas, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

The issues of entitlement to service connection for hearing loss and tinnitus were raised by the record in a December 2014 statement.  The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a bilateral knee disability was raised by the Veteran's January 2015 hearing testimony.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in April 2007, the Veteran's claim of entitlement to service connection for meniscus dysfunction of the left knee with loose bodies was denied on the basis that there was no evidence of an inservice left knee disorder or otherwise linking the Veteran's current left knee disorder to service or his service-connected right knee disorder. 

2.  Evidence submitted subsequent to the RO's April 2007 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to left knee disability.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision denying service connection for meniscus dysfunction of the left knee with loose bodies is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2014).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a left knee disability has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's petition to reopen is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection for a left knee disorder was denied in an April 2007 rating decision.  The RO essentially determined that the evidence did not show an inservice left knee disorder or a nexus between the Veteran's currently diagnosed left knee disorder and his service-connected right knee disability.  The Veteran filed a notice of disagreement in May 2007, but failed to perfect the appeal following the issuance of a July 2007 statement of the case.  The April 2007 rating decision is the final prior denial of the left knee claim.

Subsequent to the April 2007 rating decision, the Veteran indicated on his October 2012 VA Form 9 and in his January 2015 hearing testimony before the Board that multiple VA healthcare providers had told him that his left knee disability was the result of his service-connected right knee disability.  At this point, this statement must be presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510 (1992).  This statement and testimony satisfy the low threshold requirement for new and material evidence and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for a left knee disorder has been received, the application to reopen is granted.


REMAND

The Veteran was afforded VA examinations for his left knee claim in February 2007 and June 2012 with a December 2012 addendum opinion.  Both examiners concluded that the Veteran's left knee disability is not directly related to service because there were no left knee complaints in the service treatment records.  However, the Board's review of the service treatment records finds a June 1980 notation of crepitus of both knees.  Further, the December 2012 opinion states that the Veteran's left knee disability was not aggravated by his service-connected right knee disability because the Veteran does not have an altered gait.  This is contradicted by multiple VA treatment records and VA examination reports showing antalgic gait.  Indeed, the Veteran's antalgic gait due to his right knee disability was the basis for the grant of service connection for his right hip disability.  In light of these deficiencies, the claim must be remanded for new medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

On Remand, the Veteran's VA treatment records should also be obtained.  These are records are of particular important due to the Veteran testifying that his treatment physicians had provided him with positive nexus opinions.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records since March 2012.

2.  Provide the claims folder to an appropriate examiner, other than the June 2012/December 2012 examiner, to address the Veteran's left knee claim.  The examiner must review pertinent documents in the Veteran's claims file.  This must be noted in the opinion report.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed left knee disability was:

a. caused by active service
b. caused by his service-connected right knee or hip disability
c. aggravated by his service-connected right knee or hip disability  

The examiner must specifically address the June 1980 finding of crepitus in both knees and the Veteran's contentions that he hurt his left knee at the same time as his right knee inservice injury.

The examiner must also specifically address the Veteran's documented altered gait due to his service-connected right knee disability.  

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above action, the Veteran's claim for service connection for a left knee disorder, including on a direct and a secondary basis, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 * Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


